DETAILED ACTION
CLAIMS 1-7, 9-10, AND 12-40 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 12 
 objected to because of the following informalities: Claim 12 is marked as “Original” although it has been amended to refer back to independent Claim 1.  Appropriate correction is required
Claim Rejections - 35 USC § 103
Claim(s) 1-7, 12-26, and 33-34 
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipes, JR. et al., US 2016/0020911 Al, (‘Sipes’; Cited in the previous action) in view of Penning, US 2008/0168283 Al, (‘Penning’; Cited in the previous action).
Regarding Claim 1,
 A direct current (DC) power distribution system comprising: (Fig. 1C, Elements 103, 104, 105, and 121-129; See also Fig. 7A) 
a passive splitter that comprises: (Fig. 1, element 7A; See also Fig. 1C elements 104 or 105) 
an input port that is configured to receive a first DC power input; (Fig. 1B, element 103; See also Fig. 1C, element 103 and element labeled “Hybrid Fiber/Power Cable”; See also Fig. 7A, element labeled “Hybrid Fiber/Power Cable”; See also [0062] “The Power Insertion Device further includes a power supply 406 (e.g., configured to provide 48-55 V (DC) and 200-1000 W based on a 110 VAC and up to 20 A input).” ) and
a plurality of output ports that are configured to provide a first plurality of DC power outputs to corresponding ones of a plurality of power only devices; (Fig. 7A, elements 705 and 612; See also [0081] –[0082]) and
 an active splitter that comprises: (Fig. 1, element 7A; See also Fig. 1C elements 104 or 105)
an input port that is configured to receive a second DC power input (Fig. 1B, element 103; See also Fig. 1C, element 103 and element labeled “Hybrid Fiber/Power Cable”; See also Fig. 7A, element labeled “Hybrid Fiber/Power Cable”; See also [0062] “The Power Insertion Device further includes a power supply 406 (e.g., configured to provide 48-55 V (DC) and 200-1000 W based on a 110 VAC and up to 20 A input).” ) and network data corresponding to at least one network communications data channel; ([0070] “by using hybrid fiber/power cables, the fiber optic communications network is able to provide the ability to communicate at 1 Gbs and higher speeds, while at the same time providing client end devices ( such as monitors, lighting and other computing devices) with power.”) and
 a plurality of output ports that are configured to provide a second plurality of DC power outputs and network communications data to corresponding ones of a plurality of power and/or data devices.
 (Fig. 7A, elements 704, 710, and 720; See also [0081] – [0082])  
wherein power/data devices include devices that are configured to be powered to receive data from the active splitter; (Fig. 7A, elements 702, 711) and
a communications network switch that includes a plurality of switch output ports, (Fig 1A, element 103, 110, and unpictured network switch collectively; See also Fig. 4, elements 406, 404, 402, 405; See also [0062] “each pair of fibers in the fiber-only connection input into the Power Insertion Device may be patched through to a respective separate hybrid power/fiber cable output from the Power Insertion Device (along with a second strain relief component 405 corresponding to the output connections), with power and data both being carried along each of the hybrid power/fiber cables.” Emphasis added. i.e. the power insertion device converts data communications ports from a network switch to hybrid power/network ports ) wherein a first switch output port of the plurality of switch output ports is configured to provide the first DC power input to the passive splitter using a first network communication cable, ([0061] – [0062] “the Power Insertion Device acts as a Power Serving Equipment (PSE) and is able to provide hundreds of Watts of power delivery over each of a plurality of hybrid power/fiber cables to end devices with low voltage drop … includes a power supply 406 (e.g., configured to provide 48-55 V (DC) and 200-1000 W based on a 110 VAC and up to 20 A input).”) and wherein a second switch output port of the plurality of switch output ports is configured to provide the second DC power input to the active splitter using a second network communication cable ([0061] – [0062] “the Power Insertion Device acts as a Power Serving Equipment (PSE) and is able to provide hundreds of Watts of power delivery over each of a plurality of hybrid power/fiber Application/Control Number: 16/329,649 Page 7 Art Unit: 2187 cables to end devices with low voltage drop … includes a power supply 406 (e.g., configured to provide 48-55 V (DC) and 200-1000 W based on a 110 VAC and up to 20 A input).”)
wherein the second switch output port of the plurality of switch output ports is configured to provide network data to the active splitter over the second network communication cable. ([0070] “by using hybrid fiber/power cables, the fiber optic communications network is able to provide the ability to communicate at 1 Gbs and higher speeds, while at the same time providing client end devices ( such as monitors, lighting and other computing devices) with power.”)
Sipes does not teach 
wherein the passive splitter further comprises: a first controller coupled to one or more DC-DC converters,
wherein the first controller is operable to receive via a control data signal port control and/or configuration data corresponding to a desired configuration of the plurality of output ports of the passive splitter, and selectively configure ones of and/or groups of the first plurality of output ports of the passive splitter based on the received control and/or configuration data:
wherein the active splitter further comprises: a second controller coupled to a power conversion circuit;
wherein the second controller is operable to receive DC power configuration data and use the DC power configuration data to configure power characteristics corresponding to each of the plurality of output ports of the active splitter.  
Sipes goes on to teach that it may flexibly provision power based on the demands of the end point devices. (Sipes [0062]). 
Penning teaches 
wherein the passive splitter further comprises: 
a first controller coupled (Fig. 3, elements 340 and 370 collectively) to one or more DC-DC converters, (Fig. 3, element 115; See also [0038] “DC/DC power converter[]….”) 
wherein the first controller is operable to receive via a control data signal port control and/or configuration data corresponding to a desired configuration of the plurality of output ports of the passive splitter, and selectively configure ones of and/or groups of the first plurality of output ports of the passive splitter based on the received control and/or configuration data;
([0035] “distribution device 105 may first sense how much power network devices 125-1-125-N require for proper operation, and allocate and/or offer power in accordance with the sensed requirements. Various techniques used to sense the power requirements may be utilized, particularly hardware circuitry defined according to IEEE 802.3af standards, and/or and may include Class 0, 1, 2, and/or 3 power signatures.” Emphasis added;
See also [0053]. ) 
wherein the active splitter further comprises: 
a second controller (Fig. 3, elements 340 and 370 collectively) coupled to a power conversion circuit; (Fig. 3, element 115; See also [0038] “DC/DC power converter[]….”)
wherein the second controller is operable to receive DC power configuration data and use the DC power configuration data to configure power characteristics corresponding to each of the plurality of output ports of the active splitter.  ([0035] “distribution device 105 may first sense how much power network devices 125-1-125-N require for proper operation, and allocate and/or offer power in accordance with the sensed requirements. Various techniques used to sense the power requirements may be utilized, particularly hardware circuitry defined according to IEEE 802.3af standards, and/or and may include Class 0, 1, 2, and/or 3 power signatures.” Emphasis added; See also [0053].) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Penning with the teaching of Sipes as both references are directed to providing power to computing devices. Moreover, Penning improves on Sipes’ teaching of dynamically configuring power provisioning based on the end point devices (Sipes [0062]) by teaching a technique which senses the amount of power an end point device is requesting ([0035] and [0053]), thus improving power distribution in the system.
Regarding claims 2-8 and 11-25,
 
 Sipes teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 26, 28-34, and 36-40
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 1. Specifically:
Claim(s) 26 and 33 correspond(s) to claim(s) 1; and	
Claim(s) 28 and 36 correspond(s) to claim(s) 4;
Claim(s) 29 and 37 correspond(s) to claim(s) 5;
Claim(s) 30 and 38 correspond(s) to claim(s) 5;
Claim(s) 31 and 39 correspond(s) to claim(s) 6;
Claim(s) 32 and 40 correspond(s) to claim(s) 7;
Claim(s) 34 correspond(s) to claim(s) 1.
Therefore claim(s) 26, 28-34,  and 36-40 is/are rejected under the same reasoning set forth above over Sipes.
Claim(s) 9 and 27
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipes, JR. et al., US 2016/0020911 Al, (“Sipes”; Cited by Applicant on IDS dated 5/28/2019) in view of Penning, US 2008/0168283 Al, (“Penning”; Cited to but not relied upon in the previous action) in further view of  Stanford, US 2006/0210057 Al, (“Stanford”)
Sipes and Stanford were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claim 9,
 
 Sipes and Stanford teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 27
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 9.. Therefore claim(s) 27 is/are rejected under the same reasoning set forth above over Sipes in view of Penning in further view of Stanford.
Claim(s) 10 and 35
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipes, JR. et al., US 2016/0020911 Al, (“Sipes”; Cited by Applicant on IDS dated 5/28/2019)  in view of Penning, US 2008/0168283 Al, (“Penning”; Cited to but not relied upon in the previous action) in further view of Picard, US 2013/0219195 Al, (“Picard”).
Sipes and Picard were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claim(s) 10,
 
 Sipes and Picard teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 35
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 10. Therefore claim(s) 35 is/are rejected under the same reasoning set forth above over Sipes in view of Penning in further view of Picard
Response to Arguments
Applicant's arguments filed 8/8/2022 (“Remarks”) have been fully considered but they are not persuasive.
Citing to Sipes [0026] – [0027], Applicant argues first that “in contrast to the features of claim 1, Sipes fails to teach or suggest a network switch that provides power over a network communication cable to either of a passive or active splitter.” Remarks at p. 12
Examiner respectfully disagrees. As discussed in the previous actions and above, Sipes teaches that power and data may be provided over a network cable (either or both). (Fig. 7A, elements 704, 710, and 720; See also [0081] – [0082])  
Next Applicant argues that “Sipes, FIG. 7A discloses a connection interface device providing power and data to multiple devices, but having only a single input port. Thus, Sipes fails to teach or suggest a device having an additional control data signal port.” Remarks at p. 13.
Here too, Examiner respectfully disagrees. Sipes teaches a port that receives power and data (Fig. 1C, element 103) as well as several POE ports (Fig. 1C , elements 104) which also receive power and data.
Thirdly, Applicant argues that “Also, Sipes fails to teach or suggest that either the active splitter or passive splitter receive control and/or configuration data for configuring the power characteristics of associated pluralities of ports.” Remarks at p. 13. 
Examiner notes that Penning was cited for this subject matter (Penning [0035] - [0038] and [0053] as well as Fig. 3, elements 340 and 370.)
Finally, Applicant argues that “However, the controllers 340 and 370 fail to receive configuration and/or control data. Thus, Penning, like Sipes, fails to teach or suggest all the features of claim 1. Accordingly, claim 1 is non-obvious over Sipes in view of Penning.” Remarks at p. 13.
Examiner respectfully disagrees. Penning teaches that at least data about how much power is required by a device is received so as to budget accordingly. ([0035] “distribution device 105 may first sense how much power network devices 125-1-125-N require for proper operation, and allocate and/or offer power in accordance with the sensed requirements. Various techniques used to sense the power requirements may be utilized, particularly hardware circuitry defined according to IEEE 802.3af standards, and/or and may include Class 0, 1, 2, and/or 3 power signatures.” Emphasis added; See also [0053].)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187   

/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187